EVERETT, Senior Judge
(concurring in part and dissenting in part):
The Manual for Courts-Martial describes the circumstances under which a commanding officer may order a servieemember into pretrial confinement. RCM 305, Manual for Courts-Martial, United States, 1984. Under this rule, which “was developed from the premise that no person should be confined unnecessarily and attempts to strike a balance between individual liberty and the protection of society,” 1 a service-member may not be ordered into confinement unless “there is a reasonable belief that: (1) [a]n offense triable by court-martial has been committed; (2) [t]he person confined committed it; and (3) [c]onfinement is required by the circumstances.” RCM 305(d).
The military judge apparently came to the conclusion that Sharrock’s commander had satisfied these requirements when he placed the accused in confinement. The *333Court of Military Review, after detailed consideration and discussion, reached a different result. In my view, this was within its powers under Article 66(c), Uniform Code of Military Justice, 10 USC § 866(c). Moreover, I fully agree with the court below that, although “[a] commander may certainly rely upon his experience as a commander in dealing with individuals facing court-martial charges ... he may not deprive a person of his liberty because two other individuals facing completely unrelated charges went AWOL and he no longer wants ‘to take any chances.’ ” 30 MJ 1003, 1006 (1990).
Having determined that the accused should not have been placed in pretrial confinement by his commanding officer, the Court of Military Review properly directed that Sharrock should receive a credit on his sentence for the time spent in pretrial confinement. However, I disagree with its conclusion that he also was entitled to suppression of the evidence obtained when his personal possessions were inventoried incident to his being confined.
Usually evidence is admissible when obtained during a routine inventory of the personal effects of someone who is being placed in confinement. Illinois v. Lafayette, 462 U.S. 640, 103 S.Ct. 2605, 77 L.Ed.2d 65 (1983). This principle may not apply when no probable cause exists to believe that the person being confined has committed a crime; but, in my view, the exclusionary rule may not be invoked merely because a commanding officer has erred in determining that “[c]onfinement is required by the circumstances.” See RCM 305(d)(3).
In this connection, I rely on the rationale of United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984), where the majority explained that the exclusionary rule is designed primarily to deter police misconduct, rather than errors on the part of magistrates. Although a commanding officer cannot be equated to a magistrate, United States v. Stuckey, 10 MJ 347, 361 (CMA 1981), he — like a magistrate — must be “neutral and impartial” in performing some of his responsibilities. Id. at 362; United States v. Ezell, 6 MJ 307 (CMA 1979); United States v. Rivera, 4 MJ 215 (CMA 1978). This expectation applies when the commander is issuing search authorizations; and, likewise, when ordering a suspect into confinement, he must act in a neutral capacity.
In light of the role prescribed for the commander in making confinement decisions, evidence seized in an inventory incident to confinement should not be suppressed solely because a court later determines that confinement was not “required by the circumstances.” Applying the exclusionary rule to such evidence will not deter commanders from making such errors or better assure that they have been “neutral and impartial” in their decisions on pretrial confinement. Of course, my logic assumes that the commanding officer, when ordering a suspect into confinement, is not using pretrial confinement as a subterfuge for searching the suspect or otherwise obtaining evidence from him;2 and nothing in the record here is at odds with this assumption.
Accordingly, I would hold that the evidence received at the accused’s trial was admissible, that his conviction should be affirmed, and that he should receive a credit on his sentence for the 69 days spent in pretrial confinement.

. See 30 MJ 1003, 1006 (1990); Drafters’ Analysis, Manual for Courts-Martial, United States, 1984 at A21-14.2 (Change 3).


. United States v. Murray, 12 MJ 139 (CMA 1981); United States v. Wallace, 11 MJ 445 (CMA 1981); United States v. Kalscheuer, 11 MJ 373 (CMA 1981); United States v. Cordero, 11 MJ 210 (CMA 1981).